Order entered August 18, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00582-CV

                    IN THE INTEREST OF S.W., A CHILD

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-11-15911

                                     ORDER

      Appellant has requested the reporter’s record from nine hearings.       The
reporter’s record from the hearing held on April 10, 2019 has been filed. The
Court has granted Janet Saavedra, Official Court Reporter for the 254th Judicial
District Court, an extension of time to September 3, 2020 to file the records from
the hearings conducted on February 8, 2018, March 16, 2018, and June 25, 2018.
      As to the remaining five hearings, the identity of the court reporter is
unknown. By order dated July 20, 2020, we ordered Yolanda Atkins, the Official
Court Reporter for the 255th Judicial District Court, to notify this Court of the
name and contact information of the court reporter who recorded the hearing held
on March 12, 2020. Ms. Atkins responded that she was not hired until May 11,
2020 and that she did not have access to the daily log books of Joie Rivera, the
previous official court reporter.
      In light of these circumstances, we ORDER the Honorable Carmen Rivera-
Worley, Visiting Judge who presided over the five hearings in question, to conduct
a hearing, no later than September 8, 2020, and determine the identity of the court
reporter who recorded the hearings held on (1) June 24, 2019; (2) August 28, 2019;
(3) August 29, 2019; (4) October 14, 2019; and, (5) March 12, 2020. To that end,
both Ms. Atkins and Ms. Rivera shall be present at the hearing.
      The trial court shall make its findings concerning the identity of the court
reporter for the five hearings. The findings shall be filed in a supplemental clerk’s
record no later than September 18, 2020. A supplemental reporter’s record of the
hearing shall also be filed no later than September 18, 2020.
      We DIRECT the Clerk of this Court to send a copy of this order to Judge
Rivera-Worley; Dallas County District Clerk Felicia Pitre; Ms. Atkins; Ms. Rivera;
Ms. Saavedra; and, all parties.
      We ABATE this appeal to allow the trial court an opportunity to conduct the
hearing. The appeal will be reinstated no later than September 25, 2020.


                                             /s/    BILL WHITEHILL
                                                    JUSTICE